Appeal from an order denying the motion of defendant-appellant to change the place of trial from Saratoga County to Albany County. The plaintiff is a nonresident of the State of New York, Defendant-appellant is a domestic corporation .with its principal office and place of business in Albany County. The same logic which permits an action against railroad companies in any county where they have property and maintain their lines would suggest a comparable rule as to utilities of the type of the defendant. However, such a decision would be judicial legislation. If a change of the rule is to be made it is for the Legislature. Order denying motion to change the place of trial reversed, on the law, with $10 costs and disbursements. Motion of the defendant to change the place of trial from Saratoga County to Albany County granted. All concur.